ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 12/13/2021 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims. Specifically, the amendment has not been entered in light of amendments to claim 1 reciting “the auxiliary additive comprises ….aliphatic diol….” which requires further search and/or consideration given that recitation of “aliphatic diol” makes claim broader compared to “glycol”.
Further, although the term “glycol” has been replaced with “aliphatic diol”, there is no support for “aliphatic diol” in the present specification. Accordingly, given that amendment further raises 112(a) issue, amendments have not been entered. It is noted that if claims are amended back to recite “glycol”, 112(b) rejection will not be made against the claims for reciting glycol.
Further, the amendments have not been entered given that amendments raises 112(a) issue given that there is no support for “UV absorbing” as now recited in claim 14.

Response to Arguments
Applicant's arguments filed have been fully considered. The present claims are unpatentable over the cited prior at even if amendments are entered.

Applicants argue that Tanimoto does not teach or suggest a resin base with the zeolite but rather discloses blending zeolite with a resin. Further, Tanimoto does not teach the amount of aliphatic diol (or glycol) or silica as claimed.
However, Andrews (Paragraphs 7-25) teaches a polyolefin based composition that can be a polypropylene homopolymer or copolymer with an additive that can be an antimicrobial 
Note that while Tanimoto do not disclose all the features of the present claimed invention, Tanimoto is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely metals supported on the zeolite can be silver, copper and zinc, and the size of the particles can be several tens of microns to several hundreds of microns and in combination with the primary reference, discloses the presently claimed invention. 

Applicant argues that Andrews does not cure the deficiencies of Tanimoto and that Andrews also does not disclose the amount of aliphatic diol (or glycol) or silica.
However, Andrews is the primary reference and therefore, it is not required that Andrews cure any deficiencies of Tanimoto. Further, Andrews does disclose using 0.5-70% dibromoroneopentyl glycol (paragraphs 0175 and 0200) and 05-60% silica (paragraphs 0178 and 0182).

Applicant argues that the prior art does not disclose or suggest a composition that would surprisingly maintain 99.9 percent of its antimicrobial activity after extensive abrasion.
However, given that Andrews in view of Tanimoto disclose antimicrobial sheet as presently claimed, it would necessarily possess the same properties including maintaining 99.9 percent of its antimicrobial activity after extensive abrasion absent evidence to the contrary.

/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787